DEBT SETTLEMENT AGREEMENT



THIS DEBT SETTLEMENT AGREEMENT (hereinafter referred to as the "Agreement"),
dated as of the August 27th, 2008, is entered into by and between CYBER MESH
SYSTEMS INC., a corporation authorized and existing pursuant to the laws of the
Province of British Columbia (the "Corporation"), and CYBERMESH INTERNATIONAL
CORP., a corporation authorized and existing pursuant to the laws of the State
of Nevada (the "Creditor").

WHEREAS, the Corporation owes the Creditor the amount of $100,000 USD (the
“Indebtedness”) pursuant to a series of demand loans granted to the Corporation
during the period commencing the month of August 2007 and ending the month of
June 2008 totaling $100,000 USD, which were repayable on demand;

AND WHEREAS the Creditor has made a demand for payment;

AND WHEREAS the Corporation does not have the financial resources or capital to
repay the Indebtedness and the Corporation has determined that it is unlikely
that it will be in a financial position to retire the Indebtedness in the
future.

AND WHEREAS, the Corporation and the Creditor desire to resolve the Indebtedness
between them and to fully and finally settle the subject matter of the
aforementioned Indebtedness and all claims which could be made in connection
therewith.

AND WHEREAS the Corporation and the Creditor agree as repayment in full of the
Indebtedness and any accrued interest, fees or penalties, the Corporation will
transfer all the assets of the Corporation to the Creditor’s wholly owned
subsidiary Omni Research Corporation authorized and existing pursuant to the
laws of Belize.

AND WHEREAS MARC SANTOS of #302 - 3602 Gilmore Way, Burnaby British Columbia,
Canada V5G 4W9 and DAVID HOLMES of #305 - 8828 Hudson Street, Vancouver, British
Columbia, Canada, V6B 3EA (collectively, the “PRINCIPALS”);

AND WHEREAS the Corporation is the developer and owner of the following products
and proprietary technologies and operates the Business under the following trade
names and divisions:

·      Blast IPTV, high definition streaming video IPTV   ·      Meshzone Free
Hot Spots, local advertising supported wireless mesh networks   ·      Mobile 2
Global Cellular/VOIP Communication Products   ·      CMS Wireless Network
Routers and other telecommunication equipment   ·      CMS ISP and Website
Hosting   ·      CMS Website and Multi-Media Development  

AND WHEREAS the Corporation has the following products and proprietary
technologies



  1



--------------------------------------------------------------------------------

  under development:     · CMS Fiber Optic Router     · SSID Wireless Security
Protocol and Certification     NOW THEREFORE, in consideration of the mutual
promises and covenants contained herein, the Corporation and the Creditor hereby
agree as follows:   1.      TRANSFER OF CORPORATION ASSETS IN SETTLEMENT OF DEBT
    1.1 Transferred Assets. Subject to the terms and conditions of this
Settlement Agreement and in reliance upon the representations, warranties,
covenants and agreements of the Corporation contained herein, the Corporation
shall convey, transfer, assign and deliver to Creditor’s wholly owned subsidiary
Omni Research Corporation (the “Subsidiary”), and the Creditor’s wholly owned
Subsidiary shall acquire from the Corporation, free and clear of all Liens and
encumbrances, all of the Corporation’s right, title and interest in and to all
of the following assets which the Corporation owns or in which the Corporation
has any right, title or interest, which are detailed below (collectively, the
“Transferred Assets”):   (a) All of the Corporation's intellectual property (the
"Corporation Intellectual Property") including the following:   (i) All right,
title and interest in the unregistered trademarks including all goodwill
associated therewith;   (ii) All trade secrets of the Corporation owned or used
in connection with conduct of the Business, including, but not limited to,
disks, designs, files, drawings, data and related documentation, and all similar
property of any nature, tangible or intangible, owned or used in connection with
the Corporation Intellectual Property and Business and all, copyrights, designs,
inventions, patents, licenses, franchises and secret methodologies connected
with the Corporation’s business and owned by the Corporation;   (iii) All mask
works and all applications, registrations, and renewals in connection therewith,
and all confidential business information (including ideas, research and
development, know-how, formulas, techniques, technical data, designs, drawings,
specifications, customer, supplier and vendor lists, pricing and cost
information, and business and marketing plans and proposals and all computer
software (including data and related documentation) developed or owned by the
Corporation, all computer and telecommunications equipment, appliances and
systems which are owned by Corporation; and,  

(iv) all claims (including claims for past infringement or misappropriation of
Corporation Intellectual Property) and causes of action of the Corporation has
against other persons (regardless of whether or not such claims and causes of
action have been asserted by the Corporation) arising in connection with the
conduct of the Business, and all rights of indemnity, warranty rights, rights of
contribution, rights to refunds, rights of reimbursement and other rights

 

      2

--------------------------------------------------------------------------------

of recovery possessed by the Corporation (regardless of whether such rights are
currently exercisable) which have arisen in connection with the conduct of the
Business;

(v) The invention and technology described as the METHOD FOR REGISTRATION
MANAGEMENT SYSTEM FOR A SERVER SOLUTION IDENTIFICATION SYSTEM CAPABLE OF
CONFIRMING THE INDENTITY OF WIRELESS NETWORKS AND WIRELESS DEVICES (“SSIDs”)for
which a provisional patent application was filed with the United States
Trademark and Patent Office and for which a global provisional patent
application has been filed pursuant to the provisions of Patent Co-operation
Treaty in the Global Patent Office including all research, developments,
software, engineering and design drawings, studies and reports and all
information whether oral or written of the Corporation and Inventors free and
clear of all liens, charges and encumbrances.

(vi) The Corporation’s proprietary compression and encryption methodologies
including all soft ware codes¸ source materials, system design specifications
and logic diagrams.

(vii) The Corporation’s proprietary mesh network methodology including all
electro-mechanical and electrical devices designed and used to perform the
transmission of data including all soft ware codes¸ source materials, system
design specifications and logic diagrams necessary for the operation of a mesh
network. The Creditor hereby acknowledges that the invention and technology is
being transferred without warranty or representation of any kind from the
Corporation and Inventors including without limitation that a patent will issue
for such Invention in the Canadian or United States Patent and Trademark Office
or in any other country or jurisdiction or that such Invention has any
commercial viability or fitness for any particular purpose.

(viii) The aforesaid technology transferred includes each proprietary product or
service developed, manufactured, marketed, or sold in or as a part of the
Business at any time since inception and any product or service currently under
development by the Corporation in connection with the conduct of the Business.

(b) All rights to sue for or asserted claims against and remedies against past,
present or future infringements of any or all of the Corporation Intellectual
Property owned or used in connection with the conduct of the Business and rights
of priority and protection of interests therein and to retain any and all
amounts therefrom;

(c) All other assets of the Corporation owned or used in connection with the
conduct of the Business, including, but not limited to:

(i) all inventories and work-in-progress of the Corporation; all equipment,
materials, prototypes, tools, supplies, furniture, fixtures, improvements and
other tangible assets of the Corporation owned or used in connection with the
conduct of the Business including, all advertising and promotional materials
possessed by the Corporation relating to the Business; all

3

--------------------------------------------------------------------------------

rights of the Corporation under any Contracts including the lease Agreement for
the business premises entered into between the Corporation and Omnimar
Enterprises Inc. having a term commencing December 1st, 2007 and ending on
November 30th 2009. the domain names reserved or in use by the Corporation: all
governmental or regulatory authorizations held by the Corporation in connection
with the conduct of the Business;

(ii) all books, records, files (including all electronic files and back-up
copies thereof), customer lists and data of the Corporation relating to the
Business; and source code repository and source materials including source
codes, and system design specifications and logic diagrams and all relevant
documentation relating to the software;

(d) All goodwill incident to the items listed in Sections 1.1(a), 1.1(b) and
1.1(c) above; together with the exclusive right of the Creditor to represent
itself as carrying on the business in continuation of and in succession to the
Corporation and the right of the Creditor, on the date of the execution of this
Agreement, to use the name Cyber Mesh or to use any trade names or any
variations thereof indicating that the Business of the Corporation is so carried
on or to be carried on by the Creditor. The Corporation agrees to forthwith, to
change its corporate name from Cyber Mesh Systems Inc., to a numbered
Corporation and filing the Change of Name with the British Columbia Registrar of
Companies;

(e) all cash on hand or in banks or other depositories and accounts receivable
earned or accrued with respect to the conduct of the Business prior to the
Closing Date;

(f) the full benefit of all unfulfilled orders, contracts, engagements or
commitments to which the Corporation is entitled in connection with the Business
including the full benefit of all forward commitments by the Corporation for
materials or supplies, or services whether or not there are any contracts in
respect thereto;

(g) all computer equipment, software and related license and service agreements
of the Corporation, which are used in the conduct of the Business,

(h) All other assets used in or useful to the conduct of the Business.

2. CORPORATION WARRANTIES AND REPRESENTATIONS:

(i) The Corporation warrants and represents that it has all requisite right,
title and interest in or valid and enforceable rights under Contracts or
Licenses to use all Corporation Intellectual Property necessary to the conduct
of the Business as currently conducted.

(ii) The Corporation warrants that the Corporation’s Intellectual Property,
including all Corporation Registered Intellectual Property listed herein, is
owned exclusively by the Corporation (excluding Intellectual Property licensed
to the Corporation under any License) and is free and clear of any Liens.
Without limiting the generality of the foregoing, the Corporation

4

--------------------------------------------------------------------------------

owns exclusively all trademarks, service marks and trade names used by the
Corporation in connection with the operation or conduct of the Business as
currently conducted or as currently contemplated to be conducted; provided,
however, that the Corporation may use trademarks, service marks and trade names
of third parties which are licensed to the Corporation, or are in the public
domain.

(iii) Without limiting the generality of the foregoing, the Corporation warrants
and represents that it owns exclusively, and has good title to, each copyrighted
work that is a Corporation product and each other work of authorship that the
Corporation otherwise purports to own or is used by the Corporation in
connection with the operation or conduct of the Business as currently conducted
or provision of services by the Corporation with respect to the Business.

(iv) The Corporation and the Inventors warrant and represent that they have not
transferred ownership of any Intellectual Property that is Corporation
Intellectual Property, to any other Person, Firm or Company.

(v) The Corporation warrants and represents that the Intellectual Property
constitutes all the Intellectual Property owned or used in and/or necessary to
the conduct of the Business as it currently is conducted and as is currently
contemplated to be conducted, including the design, development, distribution,
marketing, manufacture, use, import, license, and sale of the products,
technology and services of the Corporation (including products, technology, or
services currently under development).

(vi) The Corporation warrants and represents that each item of Corporation
Registered Intellectual Property is valid and subsisting, and all necessary
registration, maintenance, renewal fees, annuity fees and taxes in connection
with such Registered Intellectual Property have been paid and all necessary
documents and certificates in connection with such Corporation Registered
Intellectual Property have been filed with the relevant patent, copyright,
trademark or other authorities in the United States or foreign jurisdictions
where the Corporation has filed documents for such purpose, as the case may be,
for the purposes of maintaining such Registered Intellectual Property. The
Corporation is not required to pay within one hundred eighty (180) days from the
date hereof, including the payment of any registration, maintenance, renewal
fees, annuity fees and taxes or the filing of any documents, applications or
certificates for the purposes of maintaining, perfecting or preserving or
renewing any Corporation Registered Intellectual Property, excepting payment for
ongoing legal and filing fees required for the filing of International patents
for the invention and Intellectual Property described as a METHOD FOR
REGISTRATION MANAGEMENT SYSTEM FOR A SERVER SOLUTION IDENTIFICATION SYSTEM
CAPABLE OF CONFIRMING THE INDENTITY OF WIRELESS NETWORKS AND WIRELESS DEVICES.
In each case in which the Corporation has acquired ownership of any Corporation
Intellectual Property rights owned or used in connection with the conduct of the
Business from any person, firm or Corporation, the Corporation has obtained a
valid and enforceable assignment sufficient to irrevocably transfer all rights
in such Intellectual Property (including the right to seek past and future
damages with

5

--------------------------------------------------------------------------------

respect to such Intellectual Property) to the Corporation and, to the maximum
extent provided for by and required to protect the Corporation’s ownership
rights in and to such Intellectual Property in accordance with applicable Laws,
the Corporation has recorded each such assignment of Registered Intellectual
Property with the relevant Governmental or Regulatory Authority, including the
PTO, the U.S. Copyright Office, or their respective equivalents in any foreign
jurisdiction where the Corporation has filed documents for such purpose, as the
case may be. To the Corporation’s best knowledge and belief: (i) the
Intellectual Property owned by the Corporation and used in connection with the
conduct of the Business, is subsisting, in full force and effect, is valid and
enforceable, and (in the case of Corporation Registered Intellectual Property)
has not expired or been cancelled or abandoned; and (ii) all necessary
prosecution, registration, maintenance and renewal fees have been made, and all
documents, records and certificates, required for the purposes of maintaining
such Corporation Registered Intellectual Property have been filed. Without
limiting the foregoing, to the Corporation’s best knowledge and belief, no
information, materials, facts, or circumstances exists, including any
information or fact that would constitute prior art, that would render any of
the Corporation Registered Intellectual Property invalid or unenforceable, or
would adversely affect any pending application for any Corporation Registered
Intellectual Property. The Corporation has not misrepresented, or failed to
disclose, and is not aware of any misrepresentation or failure to disclose, any
fact or circumstances in any application for any Corporation Registered
Intellectual Property that would constitute fraud or a willful misrepresentation
with respect to such application.

(vii) To the Corporation’s best knowledge or belief, no Corporation Intellectual
Property owned by the Corporation, or any product, technology or service of the
Business, or any other Corporation Intellectual Property, is subject to any
Order, Action or Proceeding or “march in” rights that restricts, or that is
reasonably expected to restrict in any manner, the use, transfer or licensing of
any Corporation Intellectual Property by the Corporation or that may affect the
validity, use or enforceability of such Corporation Intellectual Property.

(viii) To the Corporation’s best knowledge or belief, no (i) product,
technology, service or publication of the Business, (ii) material published or
distributed by the Corporation in connection with the conduct of the Business,
or (iii) conduct or statement of the Corporation with respect to the conduct of
the Business constitutes obscene material, a defamatory statement or material,
false advertising or otherwise violates any Law.

(viii) Neither this Agreement nor any transactions contemplated by this
Agreement will result in the granting of any rights or licenses with respect to
the Intellectual Property of the Corporation to any person, firm or Corporation
pursuant to any Contract to which the Corporation is a party or by which any of
the Assets and Properties owned or used in connection with the conduct of the
Business are bound. Neither this Agreement nor any transaction contemplated by
this Agreement will result in the loss of any ownership or License rights of
Creditor in any of the Corporation Intellectual Property or require or obligate
Creditor to grant to any third party any rights or licenses with respect to any
Corporation Intellectual Property; or (ii) to pay any royalties or other
amounts. Neither this Agreement nor any transaction contemplated by this

6

--------------------------------------------------------------------------------

Agreement will give to any third party the right to terminate, in whole or in
part, any Contracts or Licenses to which the Corporation is a party with respect
to any Intellectual Property owned or used in connection with the conduct of the
Business.

(ix) The Corporation has not entered into any contract in the conduct of the
Business pursuant to which the Corporation has deposited with an escrow agent or
any other Person, any of its RTL code or computer software and code, in a form
other than object code form, including related programmer comments and
annotations, which may be printed out or displayed in readily human readable
form (“Source Code”). The execution of this Agreement and the consummation of
the transactions contemplated hereby will not result in a release of any Source
Code owned by the Corporation applicable to the conduct of the Business or the
grant of incremental rights to a Person with regard to such Source Code. The
Corporation has not taken any action that will, or would reasonably be expected
to, result in the disclosure or delivery of any Source Code applicable to the
conduct of the Business owned by the Corporation under any Contract. To the
Corporation’s knowledge, no event has occurred, and no circumstance or condition
exists, that (with or without notice or lapse of time, or both) will, or would
reasonably be expected to, result in the disclosure or delivery by the
Corporation, or any Person acting on the Corporation’s behalf to any Person of
any Source Code applicable to the conduct of the Business owned by the
Corporation under any Contract, and no such Source Code has been disclosed,
delivered or licensed to a third party.

3. REPRESENTATIONS AND WARRANTIES OF THE PRINCIPALS.

Each of Marc Santos and David Holmes jointly and severally represent and warrant
that as founders, principals, and the persons who have invented and developed
the Intellectual Property of the Corporation, which are the only substantial
assets of value of the Corporation, and that the Creditor and the Corporation
are entitled to the covenants and agreements of Marc Santos, David Holmes
without which the Creditor and Corporation would not have entered into this
Agreement.

The Principals acknowledge that all of the Intellectual Property transferred
herein is the sole and absolute property of the Corporation and that they agree
to execute all applicable deeds, assignments and transfer documents when
required by the Creditor to reflect the Corporation’s sole ownership of such
Intellectual Property .

4. RELEASE OF CORPORATION.

Upon transfer of the transferred assets into the name of the Creditor’s
subsidiary, the Indebtedness and any accrued interest, fees or penalties will be
deemed to have been repaid in full by the Corporation and the Creditor does
hereby fully and forever remise, release and discharge, and by these presents,
does for its agents, servants, past, present or future officers, shareholders,
directors, employees, attorneys, representatives, parents, subsidiaries,
subdivision, affiliated or related entities, affiliates, executors,
administrators, predecessors, successors and assigns, remise, release and
discharge the Corporation and any of its agents, servants, past, present or
future officers, shareholders, directors, employees, attorneys, representatives,
parents, subsidiaries, subdivision, affiliated or related entities, affiliates,
executors, administrators,

7

--------------------------------------------------------------------------------

predecessors, successors and assigns, from any and all actions, causes of
action, suits, debts, dues, sums of money, interest, penalties, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages, judgments, extents,
executions, claims and demands whatsoever in law or in equity, under federal or
state constitutions, statutes, laws, ordinances or regulations, or under common
law, whether known or unknown, foreseen or unforeseen, which the Creditor ever
had, has or could have against the Corporation in connection with the subject
matter relating to the aforementioned debt, but does not release the Corporation
from claims arising from a breach of this Agreement.

5. EFFECTIVE TIME OF RELEASES. The releases described above shall become
effective immediately upon the transfer of the assets by the Corporation to the
Creditor’s wholly owned Subsidiary.

6. CORPORATE AUTHORIZATION. The Corporation will take all corporate action,
necessary to execute, deliver and perform this Agreement.

7. NO CONFLICT. The execution, delivery and performance of this Agreement and of
the related documents by the Corporation will not violate any provision of the
Corporation's Notice of Articles or Articles; or violate any law or rule or
regulation of any administrative agency or governmental body; or any order,
writ, injunction or decree of any court, arbiter, administrative agency or
governmental authority having jurisdiction over the Corporation; or violate any
indenture, mortgage, contract, will, agreement or other undertaking to which the
Corporation is a party or is subject, or result in the creation or imposition of
any lien or encumbrance on any of the properties of the Corporation under any of
the foregoing.

8. NOTICES. Any notice or other communication required or permitted hereunder
shall be deemed given if in writing and delivered personally, telegraphed,
telexed, sent by facsimile transmission or sent by certified, registered or
express mail, postage prepaid. Any such notice shall be deemed given when so
delivered personally or sent by overnight air courier or facsimile transmission
or, if mailed, two days after the date of deposit in the Canada mails, as
follows: Creditor: Suite 610 1112 West Pender, Vancouver, British Columbia V6E
2S1 Corporation: 302 – 3602 Gilmore Way, Burnaby, British Columbia V5G 4W9

9. LAW GOVERNING AGREEMENT. This Agreement is made and entered into and is to be
at least partially performed in Vancouver, British Columbia. It shall be
interpreted, construed and enforced and its construction and performance shall
be governed by the laws of the Province of British Columbia applicable to
Agreements made and to be performed entirely within such Province without regard
to principles of conflicts of laws, except to the extent that Canadian Federal
and U.S. Federal law may apply.

8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first set forth hereinabove, as evidenced by their respective signatures below.



CYBER MESH SYSTEMS INC.
By: /s/ David Holmes
________________________________________






CYBERMESH INTERNATIONAL CORP.
By: /s/ Dudley Delapenha
________________________________________




     /s/ David Holmes
________________________________________
David Holmes

     /s/ Marc Santos
________________________________________
Marc Santos

9

--------------------------------------------------------------------------------